Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 11, 2007







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed January 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01086-CV
____________
 
IN RE U.S. ADVISOR, LLC,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On December 6, 2006, relator U.S.
Advisor, LLC filed a petition for writ of mandamus in this court, requesting we
compel the Honorable Clifford J. Vacek, presiding judge of the 400th District
Court, Fort Bend County, Texas, to vacate an order granting a motion to vacate
lis pendens in the underlying cause.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1. 
Relator has failed to establish that it is entitled to the requested mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus.                                 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed January 11, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.